Exhibit 10.15

LOGO [g85733logo.jpg]

September 4, 2009

Kenneth W. Cole

8819 Chalon Drive

Bethesda, MD 20817-3040

Dear Ken:

This letter summarizes the status of your compensation agreements between you
and GM.

Base Salary – Your current base salary of $715,000, which is currently reduced
by 10% to $643,500, will be unchanged at this time. It will be restored
consistent with the restoration of salaries for other members of the Senior
Leadership Group.

Compensation – Consistent with our discussions, you will no longer be guaranteed
$1.5 million annually for 2010 and future years. On May 28, 2009, you were paid
$785,000 reflecting the guarantee for 2009. For at least 2009 and 2010, your
total compensation structure and payments will be subject to the approval of the
Special Master at the U.S. Treasury.

SERP Service Credits – You were granted at the time you were hired five-year
vesting for the Executive Retirement Plan (versus the plan language which
requires 10-year vesting). You also received two Special SERP Service grants.
The first grant gave you 8 years and 4 months of Special SERP credits and the
second gave you an additional 4 years. Both grants became fully earned when you
attained age 62, on March 14th, for a total of 12 years and 4 months of Special
SERP Service Credits. Combined with the 5 years and 5 months of actual “frozen”
service, a total of 17 years and 9 months is used in your frozen SERP benefit.
The estimated Frozen SERP benefit would provide you the following 5-year annual
annuity benefit, including the 10% reduction and basing the 5-year annuity on a
4.41% discount rate:

 

     Annual Benefit      (5-year annuity)

October 1, 2009 Retirement

   $ 562,489.16

September 1, 2011 Retirement

   $ 535,111.06

April 1, 2012 Retirement

   $ 526,903.16

Continued Employment – With respect to the 2008 special payment and the 2009
annual payment, if you separate from General Motors on a voluntary basis prior
to December 31, 2009 you must repay a prorated share of both of the pre-tax
payments made. If you separate from General Motors on October 1, 2009, you would
be required to repay 3-months of the $750,000 2008 payment or $187,500 and
3-months of the $785,000 2009 payment or $196,250. If you are separated by
General Motors without cause you will retain both of the special payments.

Non-Solicitation – For a period of two years following your voluntary
termination of employment with GM or any of its subsidiaries, you will not,
without the prior written consent of the Chief Executive Officer, directly or
indirectly, knowingly induce any of the employees of GM to leave the employ of
GM for participation, directly or indirectly, with any existing or future
business venture with which you are associated.



--------------------------------------------------------------------------------

Kenneth W. Cole

September 4, 2009

Page 2

Confidentiality – You agree to keep the provisions of this summary confidential
except when required to do so by a court of law or regulatory requirement.
Breach of the confidentiality agreement will be considered conduct inimical to
the best interests of GM and will void the provisions of this agreement.

Employment at Will – You will continue to be an employee-at-will. No provision
of this agreement entitles you to continue in the employ of GM.

Please indicate your agreement with these matters by signing below and returning
this letter to me.

 

Sincerely, /s/ Kathleen S. Barclay

I agree to the matters discussed above.

 

/s/ Kenneth W. Cole

     

10/1/09

    Accepted by:     Date   Kenneth W. Cole       Vice President      

Global Public Policy and

Government Relations

     